R. W. WALKER, J.
Whatever may have been the old doctrine on the subject, the rule is now well estab*719lisbed, that in actions of this kind the words charged as slanderous are to be understood by courts and juries, as by the rest of society, in their plain and common acceptation ; in other words, according to their popular uso and •obvious import; and a forced construction is not to be put upon them, in order to relieve the defendant from the action. — Hogg v. Dorrah, 2 Porter, 218 ; Coburn v. Harwood, Minor, 93; Hugley v. Hugley, 2 Bailey, 592. The words “keep” and “kept” have, undoubtedly, several meanings ; their precise signification in any given ease depending on the context of which they form a pai’t, or the circumstances under which they are used. But when it is said in reference to a female, that a certain man “keeps her,” the ordinary and popular interpretation of the expression is, that the relation between the parties is one which involves illicit intercourse. This has been the popular sense of the word, when thus used, at least as far back as the last century. In Lord Mansfields youthful days, one of the Reverend Bench of Bishops having charitably established an alms-house, at his own expense, for twenty-five poor women, Mr. Murray was applied to for an inscription, to be placed over the portal of the house; upon which he took up his pencil, and immediately wrote the following: “Under this roof, the Lord Bishop of-keeps no less than twenty-five women.” We are not informed that the inscription proved acceptable. If it had been adopted, and carved in enduring marble over the portal, there is but little doubt that the x-eputation of the reverend prelate for pure morals would have suffered in the estimation of posterity; — See Carslake v. Mapledoram, 2 Term R. 472. As the words objected to involved a charge of a want of chastity, they were, under the Code, (§ 2220,) actionable per se.
Judgment affirmed.